ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_01_FR.txt.                                                                                              320




                                 DÉCLARATION COMMUNE
                        DE MM. LES JUGES OWADA, BENNOUNA ET GAJA

                 [Traduction]

                    1. La compétence de la Cour pour interpréter un arrêt en application
                 de l’article 60 de son Statut ne s’étend pas au‑delà des questions qu’elle a
                 tranchées par cet arrêt avec force obligatoire. Ces questions sont généra-
                 lement traitées dans le dispositif. Aussi la Cour a‑t‑elle rappelé, dans l’ar-
                 rêt qu’elle vient de rendre, que selon sa jurisprudence une demande en
                 interprétation « ne peut concerner les motifs que dans la mesure où ceux‑ci
                 sont inséparables du dispositif » (voir le paragraphe 34 de l’arrêt).
                    Les motifs sont « inséparables » du dispositif lorsque celui‑ci ne se suffit
                 pas à lui‑même et y renvoie expressément ou implicitement. Par exemple,
                 dans son interprétation de son arrêt sur les exceptions préliminaires en
                 l’affaire Nigéria c. Cameroun, la Cour a estimé que les motifs étaient insé-
                 parables du dispositif et les a examinés pour préciser ce qu’elle avait voulu
                 dire dans le point de celui‑ci par lequel elle « rejet[ait] la sixième exception
                 préliminaire » (Demande en interprétation de l’arrêt du 11 juin 1998 en l’af‑
                 faire de la Frontière terrestre et maritime entre le Cameroun et le Nigéria
                 (Cameroun c. Nigéria), exceptions préliminaires (Nigéria c. Cameroun),
                 arrêt, C.I.J. Recueil 1999 (I), p. 36, par. 11). On trouve un autre exemple
                 de l’inséparabilité des motifs et du dispositif dans le présent arrêt, où la
                 Cour, au deuxième point du dispositif, déclare que le Cambodge a « sou-
                 veraineté sur … l’éperon de Préah Vihéar tel que défini au paragraphe 98
                 du présent arrêt ».
                    2. Les motifs « inséparables » du dispositif ne se confondent pas avec
                 les motifs « essentiels », par lesquels la Cour permanente de Justice inter-
                 nationale entendait ceux constituant « une condition absolue de la déci-
                 sion de la Cour » (Interprétation des arrêts nos 7 et 8 (usine de Chorzów),
                 arrêt no 11, 1927, C.P.J.I. série A no 13, p. 20). Sont « essentiels » les motifs
                 dont procède le dispositif. De tels motifs peuvent constituer l’assise du
                 dispositif d’un arrêt, même si ce dispositif n’y fait pas référence.
                    Assimiler les motifs « essentiels », ou « fondamentaux », aux motifs
                 « inséparables » du dispositif, comme la Cour semble l’avoir fait au para-
                 graphe 34 du présent arrêt pour déterminer ce qu’elle avait décidé avec
                 force obligatoire, pourrait donner à penser que les Etats parties à une
                 affaire se trouvent liés par ce qu’a dit la Cour sur des questions qui ne lui
                 avaient pas été soumises, et qui pouvaient même ne pas relever de sa com-
                 pétence. Le règlement judiciaire des différends en droit international se
                 distingue du règlement des litiges en droit interne en ce qu’il dépend du
                 consentement des parties. Ce qui, dans un arrêt, a force obligatoire doit
                 être déterminé en fonction de la juridiction que les parties ont reconnue à

                                                                                               43




8 Ord 1050.indb 83                                                                                   25/06/14 13:11

                              demande en interprétation (décl. commune)                   321

                 la Cour et des conclusions qu’elles lui ont soumises en l’espèce. Les par-
                 ties à une affaire portée devant la Cour acceptent certes que celle‑ci
                 aborde toute question qu’elle estime nécessaire d’examiner pour parvenir
                 à ses conclusions. Cependant, elles n’acceptent pas d’être liées par des
                 décisions sur des questions qu’elles n’ont pas soumises à sa juridiction.
                    3. Dans son arrêt de 1962, la Cour avait constaté que
                     « les première et deuxième conclusions du Cambodge priant la Cour
                     de se prononcer sur le statut juridique de la carte de l’annexe I et sur
                     la ligne frontière dans la région contestée ne [pouvaient] être retenues
                     que dans la mesure où elles énon[çaient] des motifs et non des
                     demandes à retenir dans le dispositif de l’arrêt » (Temple de Préah
                     Vihéar (Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962,
                     p. 36).
                 Il paraît clair que la Cour a dit ne pas pouvoir trancher ces questions avec
                 force obligatoire. Il serait déraisonnable de considérer comme ayant force
                 obligatoire des éléments que la Cour n’a pas estimé pouvoir retenir dans
                 le dispositif de son arrêt pour la simple raison que l’on y trouve des motifs
                 essentiels du prononcé de ce dispositif.
                    4. Même si, comme nous le pensons, ils ne peuvent pas en eux‑mêmes
                 être l’objet d’une demande en interprétation présentée en vertu de l’ar-
                 ticle 60 du Statut, les motifs essentiels peuvent bien entendu être invoqués
                 pour autant qu’ils éclairent le dispositif d’un arrêt (voir le paragraphe 68
                 du présent arrêt).

                                                              (Signé) Hisashi Owada.
                                                           (Signé) Mohamed Bennouna.
                                                               (Signé) Giorgio Gaja.




                                                                                           44




8 Ord 1050.indb 85                                                                               25/06/14 13:11

